PER CURIAM:
Michael Anthony Farrow petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.CivJP. 59(e) motion for reconsideration. He seeks an order from this court directing the district court to act. Our review reveals, however, that Farrow has not filed the motion in the district court. Farrow has therefore failed to demonstrate that he is entitled to the relief sought. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED